Citation Nr: 1722590	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-26 847	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an increased rating for epilepsy, petit mal, currently rated at 20 percent.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied rating increases for PTSD and for epilepsy and denied entitlement to a TDIU.  The St. Petersburg, Florida RO subsequently acquired jurisdiction.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

On May 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a filing of May 26, 2017, the Veteran's attorney indicated the Veteran's wish to "withdraw all of her pending claims and appeals."

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal.  Therefore there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
G. A. Wasik
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


